DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-4 and 6-9 are pending, claims 5 and 10-39 are cancelled, and claims 1 and 7 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (U.S. 2017/0319882) in view of Gallo (U.S. 4,206,778).
With respect to claim 1, Hart discloses a wall-mountable spray head unit (title) comprising: a pivot base (figures 1 and 6, the base #21, in which the head #18 pivots about) including a first path (figure 1, the central flow path shown inside #21) for a fire-suppressant material (abstract); and

wherein the spray head assembly is arranged such that, in the range of second positions, the second path is arranged relative to the first path such that the first and second paths are in fluid communication (figure 6 and paragraphs0046 and 0097, the fluid being applied up the device and out #19), but fails to disclose wherein the spray head assembly is arranged such that, in the first position, the second path is arranged relative to the first path such that the first and second paths are not in fluid communication. Although, paragraph 0045, discloses a valve being closed in the system the noted gate valve is note disclosed in the figures or in such a manner as to limit fluid control between the two fluid paths.
Gallo discloses, figure 1, a noted rotational inner member #14, an outer radial hole #72, and a nozzle #26, disclosing a valve that allows fluid to be applied from a supply (#36) to the nozzle #26, when rotated into a correct orientation. This allows for providing anon off function to the device to allow for easy application of the fluid and is economics and easy to assemble, column 1 rows 5-12.

With respect to claim 2, Gallo as modified discloses the pivot base (figure 1, #21) includes: a shaft (figure 1, the shaft of #21) comprising a central channel (figure 6, the central channel of #21) and an outer surface (figure 1, the outer upper surface of #21) wherein the first path includes at least one radial channel between the central channel and the outer surface (figure 1, discloses this at the top of the element, it has been noted as modified by Gallo, now having the noted radial channel such as leading into Gallo's #72, being a channel on the outer radius of the central device, and also the channel of #52 going from the central radius to an outer radius); and
the spray head comprises a nozzle (figure 6, the outlet of #19) and a hole having an inner surface (figure 6, the hole from the nozzle to that of #21, specifically the hole being that of the hole of #72 leading into #26as disclosed by Gallo) wherein the second path includes a channel between the nozzle and the inner surface (figure 1, the channel leading from the nozzle outlet #19 to the inner element of #21).
With respect to claim 3, Hart as modified further discloses an inclined seal arranged to divide a space between the outer surface of the shaft and the inner surface of the spray head into first and second separate spaces (Gallo discloses in figure 1, such seals noted at #78 and #82, which allow for the device to be sealed properly, such seals are O-rings which are well known for sealing fluid devices).

a thermal sensor (figure 3, #20, being a thermal camera, paragraph 0168).
With respect to claim 6, Hart discloses further comprising:
a display, a user input device, or both (paragraphs 0129 and 0181 discloses a user input).
With respect to claim 8, Hart discloses a fire suppression system (figure 1 and abstract) comprising:
at least one wall-mountable spray head according to claim 1 (disclosed by Hart in view of Gallo);
at least one pressure generator (figure 1, pump #4); and
at least oner fire detector (figure 1, #2) in wired or wireless communication with the at least on wall-mountable spray head, the at least one pressure generator, or both (paragraph 0135 and 0161 discloses the detector being in wireless communication with the system, being coupled with the control system and that of the spray head and the noted pressure generator (paragraph 0161)).
With respect to claim 9, Hart discloses being arranged to monitor for fault conditions in the spray head, pressure generator, or both (paragraph 0160, detecting faults/failures in the system such as the spray head not rotating properly), and, in response to identifying a fault condition, to cause a signal to be transmitted to a remote device (paragraph 0160 discloses said failure/faults being sent via remote signals to a remote server).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Gallo as applied to claim 1 above, and further in view of Simtion (U.S. 6,952,169).
With respect to claim 7, Hart discloses the wall-mountable spray head unit comprises a display (paragraph 0181, the controller and display that a customer monitors), but fails to disclose the display is carried by the spray head assembly.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the display device at the system and controller of the system itself as disclosed by Simtion into the device of Hart as modified, allowing for a user to be able to control the system with indications from the display and to be able to see condes that would allow personnel to control the device as well as see any malfunctions occurring with it.
Response to Arguments/Amendments
	The Amendment filed (01/25/2021) has been entered. Currently claims 1-4 and 6-9 are pending, claims 5 and 10-39 are cancelled, and claims 1 and 7 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/23/2020). 
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicants argues that the claim 1 specifies that the pivot base includes a first path and that the spread head assembly includes a second path. Hart discloses this, as the pivot base #21 being the pivot base having the first path and the sprayed #18 having the second path #19, wherein the noted spray head #18 pivot/rotates about #21 (paragraphs 0097). The noted spray head of #18, which has the fluid path #21 being understood as the second path, and as #18 rotates the spray path of #21, rotates. Applicant is believed to be arguing that the second path does not move with the spray head in reference to Gallo, but Gallo is not being used to disclose this, Hart already discloses this. Applicant further argues that the rotation of the spray head assembly controls fluid communication, this is disclosed in Hart, as in the park . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Friday, January 29, 2021